EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows to correct antecedent basis: 

Claim 1. A wireless device, comprising:
a first near-field communications device, including a near-field transmitter, a near-field receiver and a controller, configured to be coupled to a first conductive surface;
wherein the near-field device includes an adjustable capacitance tuning value specifically configured to set a near-field resonance frequency of the first near-field transmitter and the near-field receiver;
wherein the near-field transmitter is configured to transmit near-field signals and the near-field receiver is configured to receive near-field signals;
wherein the controller is configured to change the adjustable capacitance tuning value in order to keep the near-field resonance frequency constant when a distance between the first conductive surface and [[the]] a second conductive surface changes; and
wherein the controller is configured to use the adjustable capacitance tuning value to calculate the distance, between the first conductive surface and the second conductive surface, such that changes in the distance that is calculated correspond to changes in the adjustable capacitance tuning value.

Claim 18. The device of claim 1, wherein a second near-field device is coupled to the second conductive surface;
wherein the first near-field device is configured to receive a near-field signal having a received signal strength (RSS) from the second near-field device;
wherein the controller is configured to monitor the adjustable capacitance tuning value and the RSS; and
wherein the controller is configured to define physical contact between the first and second conductive surfaces as when an increase in a magnitude of the RSS corresponds with a drop in a magnitude of the adjustable capacitance tuning value.

DETAILED ACTION
Election/Restrictions
Claim 1 is allowable. Claims 18 and 19, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species a) and b), as set forth in the Office action mailed on 09/17/2021, is hereby withdrawn and claims 18 and 19 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1 and 3 – 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 recites a specific embodiment of “wherein the controller is configured to use the adjustable capacitance tuning value to calculate the distance, between the first conductive surface and the second conductive surface, such that changes in the distance that is calculated correspond to changes in the adjustable capacitance tuning value.”
The recited claim language in combination with other claimed features (such as specific positioning and function of the adjustable capacitance tuning value within the near-field communications device, since capacitive sensors in general are well-known and which do not have the near-field communications function) is not found in the prior art references.
Concerning identified relevant prior art of record, usage of adjustable capacitance to set and keep the resonance frequency constant within the near-field communications device is well known, as may be evidenced by the patent documents cited in previous office action as well as the following:
US 20130249750; US 20120252362; US 20090146892; US 6650229, US 6070803, US 10455392, US 20010015697, US 20030164742, US 20190098435, US 20120129477, US 20110205133, US 20100304698.
It would not have been obvious to one of ordinary skill in the art to modify the prior art on record to obtain the recited claim limitation. Therefore, claim 1 is allowed over the prior art of record.

Examiner notes the above limitation is novel over the prior art in view of the entirety of the claim, not just the limitation taken alone. Citing the subject matter of the above-described claims considered to be novel over the prior art is for the benefit of the Applicant and cannot be considered novel alone, but in context of the entirety of the claim language.
Claims 3 – 19 are allowed over the prior art of record because they depend from claims that are deemed to be allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648